BISTLINE, Justice,
specially concurring.
The main feature distinguishing this case from Matter of Andersen is that here there. was not any kind of a relationship between the natural parents and the adoptive parents. In Andersen all of the adoption negotiations were between the two acquainted couples; hence the Andersens knew who had their child and where they were.
The Andersen consents were facially valid, having been executed in writing before a proper officer, 99 Idaho at 810, 589 P.2d at 962, but they did not give, nor did the statute require, any indication of the court in which they would be used — nor did the consents on their face purport to be the general appearances and waivers of notice which the Idaho law says they are deemed to be.
Similarly, the Himmelberger consents were facially valid, and specifically stated to be waivers of notice. The name of the court in which they were to be used appeared thereon, but was folded out of sight at time of execution. There was a studied attempt to achieve mutual anonymity.
In this case, unlike Andersen, there was no exercise of the right of revocation “prior to the entry of a final order of adoption,” 99 Idaho at 810, 589 P.2d at 962, which inferentially is the cutoff date judicially established in that case.
As pointed out in the opinion of the Court, the appellate district court incorrectly applied Armstrong v. Manzo. The consent being valid on its face, it was incumbent upon the Himmelbergers to allege and prove that it was invalid for reasons which would have to amount to fraud. There was no burden on the adoptive parents to either allege or in any manner place in issue and prove the validity of the consents. Unlike Andersen, the adoptive parents had no notice or knowledge of any revocation or claimed revocation. Hence there was no failure of due process. The trial court found against the claim of fraud.
The appellate district court should have affirmed the trial court. Here our review discloses no error on the part of the trial court. Accordingly, we merely reach the conclusion that the appellate district court erred in interfering with the trial court’s determination — which we should either reinstate or direct to be affirmed.
The appeal brought here by the natural parents placed the entire case before us, with our function being primarily to make the same review of the trial court decision as was made by the appellate district court. We have done so, and found no error. A fortiori, the appellate district court erred in its decision, and we overturn that, also, only doing so incidental to our holding that the trial court decision should be affirmed.